Eff. 8-14-2020
Last revised: 8-12-2020

Alamance County
Historic Courthouse

Facility Use Policy

Guiding Principles:

e The public areas of the Historic Courthouse are presumed to be open to the public for
lawful purposes, including free expression.

e Access to the Interior Spaces of the Historic Courthouse is of vital importance to the
public.

e Law enforcement officers have a duty to enforce the criminal laws of the United States.

e In order to safeguard the open use of the Historic Courthouse and the free expression of
beliefs, limited time, manner, and place restrictions are appropriate.

e Public safety may require flexibility to respond to specific articulable threats. As a result,
this policy addresses “presumptions.” These presumptions are the default policy and may
be suspended in response to a specific articulable threat.

Location Concerns:

The Alamance County Historic Courthouse is located inside a traffic circle in the middle of Main
Street in Graham, North Carolina. Main Street is also designated as N.C. Highway 87. This is a
state highway which carries significant traffic, including large tractor trailer trucks and other
commercial vehicles. The presence of traffic in close proximity to areas open for free expression
creates challenges for access to the Historic Courthouse.

Additionally, the Historic Courthouse is a working courthouse housing a Superior Court
courtroom, small claims/special proceedings courtroom and Clerk of Superior Court’s offices.
The entrance on the North side of the Historic Courthouse is the main public entrance. The
doors on the East, West, and South sides are exit doors only. Emergency egress from all four
doors requires open access and should not be blocked under the fire code. The North entrance is
the only handicap accessible entrance and is the location for the security screening station. The
other entrances do not have suitable space for security screening.

The location of the Historic Courthouse requires coordination and interaction between multiple
government agencies. Maintenance of the building and courthouse lawns is the responsibility of
the County. Security for the Historic Courthouse is provided by the Alamance County Sheriff's
Office. The City of Graham maintains landscaping in the adjacent park and the sidewalks in front
of the businesses surrounding the historic courthouse. The North Carolina Department of
Transportation maintains the roadway that circles the Historic Courthouse. Coordination
between the various requirements of each of these agencies presents a communication and
logistical challenge.

     

  

EXHIBIT

Case 1:20-cv-00613-CCE-LPA Document 58-1 Filed 08/12/20 Page 1iof8
Eff. 8-14-2020
Last revised: 8-12-2020

Identification of Historic Courthouse Zones:

Base Zones:

Interior Spaces: The Historic Courthouse contains the main offices for many of the
Judicial System functions in Alamance County. The interior spaces of the Historic
Courthouse are not included within this policy.

Sidewalks: The Historic Courthouse is encircled by a sidewalk. This sidewalk crosses in
front of each set of Entrance Steps. Sidewalks are presumed to be open for free
expression.

Crosswalks: The Historic Courthouse is located within a traffic rotary and is accessed by
four crosswalks, one on each side. Under North Carolina law, crosswalks are part of the
roadway and are governed by the motor vehicle laws.

Public Parking Spaces: Public Parking is located on the outside of the sidewalk encircling
the Historic Courthouse. Parking enforcement is the responsibility of the City of
Graham. Parking spaces are not part of the sidewalk and are not presumed to be open for
free expression, unless otherwise permitted.

Reserved Parking Spaces: A reserved parking space is located directly adjacent to the
Confederate Monument. This space is clearly marked and is reserved for the use of the
presiding Superior Court judge. The Reserved Parking Space is presumed to be closed to
free expression, unless otherwise permitted.

Confederate Monument: The Confederate Monument consists of a statue, obelisk, and
base surrounded by a fenced and landscaped border and enclosed by a concrete curb. The
Confederate Monument is not open to the public.

North Entrance Steps: The North Entrance Steps begin on the first riser above ground
level and continue up to the entrance door of the Historic Courthouse. The ramp and
stringers are included within the definition of North Entrance Steps. During hours when
the Historic Courthouse is open for business, the North Entrance Steps are not open for
free expression. When the Historic Courthouse is closed, the North Entrance Steps are
open for free expression by permit only.

North Entrance Landing: The flat area between the sidewalk and the North Entrance
Steps is the North Entrance Landing. This area is presumed to be open for free
expression. Unobstructed access to courthouse entrances and exits is critical for the safe
and orderly operation of the courthouse. Obstruction of entryways is not permitted.
South Entrance Steps: The South Entrance Steps begin on the first riser above ground
level and continue up to the entrance door of the Historic Courthouse. The stringers are
included within the definition of South Entrance Steps. The South Entrance Steps are
presumed open for free expression. Unobstructed access to courthouse entrances and

Case 1:20-cv-00613-CCE-LPA Document 58-1 Filed 08/12/20 Page 2 of 8
Eff. 8-14-2020
Last revised: 8-12-2020

exits is critical for the safe and orderly operation of the courthouse. Obstruction of exits
is not permitted.

South Entrance Landing: The flat area between the sidewalk and the South Entrance
Steps is the South Entrance Landing. This area is presumed to be open for free
expression. Unobstructed access to courthouse entrances and exits is critical for the safe
and orderly operation of the courthouse. Obstruction of exits is not permitted.

West Entrance Steps: The West Entrance Steps begin on the first riser above ground level
and continue up to the entrance door of the Historic Courthouse. The stringers are
included within the definition of West Entrance Steps as are the basement access areas on
either side. During hours when the Historic Courthouse is open for business, the West
Entrance Steps are not open for free expression. During hours when the Historic
Courthouse is closed, the West Entrance Steps are open for free expression by permit
only.

West Entrance Landing: The flat area between the sidewalk and the West Entrance Steps
is the West Entrance Landing. This area is presumed to be open for free expression.
Unobstructed access to courthouse entrances and exits is critical for the safe and orderly
operation of the courthouse. Obstruction of exits is not permitted.

East Entrance Steps: The East Entrance Steps begin on the first riser above ground level
and continue up to the entrance door of the Historic Courthouse. The stringers are
included within the definition of East Entrance Steps, as are the basement access areas on
either side. During hours when the Historic Courthouse is open for business, the East
Entrance Steps are not open for free expression. When the Historic Courthouse is
closed, the East Entrance Steps are open for free expression by permit only.

East Entrance Landing: The flat area between the sidewalk and the East Entrance Steps is
the East Entrance Landing. This area is presumed to be open for free expression.
Unobstructed access to courthouse entrances and exits is critical for the safe and orderly
operation of the courthouse. Obstruction of exits is not permitted.

Lawn, Trees, and Landscaping: The lawn, trees, and landscaping around the Historic
Courthouse are ornamental only. Areas covered by vegetation are open to free
expression by permit only.

OVERLAY ZONES

North Entrance Plaza Overlay Zone: The area between the North Entrance Steps and the
Reserved Parking Spaces, including Sidewalks, is designated as the North Entrance
Plaza. This area is presumed to be open for free expression subject to the rules of the
underlying zone.

Public Safety Overlay Zone: A Public Safety Overlay Zone is a temporary measure to
resolve a specific articulable threat occurring during a Large Gathering. In response to a
specific threat to public safety, the commanding officer on the scene may declare the
imposition of a Public Safety Overlay Zone in the area in which the public safety threat is
occurring. The imposition of a Public Safety Overlay Zone allows law enforcement
personnel to direct all non-law enforcement individuals to vacate the zone, and to impose

Case 1:20-cv-00613-CCE-LPA Document 58-1 Filed 08/12/20 Page 3 of 8
Eff. 8-14-2020
Last revised: 8-12-2020

additional public safety requirements until the threat requiring the imposition of the
Public Safety Overlay Zone has been resolved.

Organized Gatherings:

The Alamance County Sheriff’s Office encourages free expression of ideas. No permit is
required for spontaneous gatherings, but notification to ACSO officials and reservation of
County facilities is required to reserve a space and to avoid conflict with other events. It is
presumed that organized gatherings will be allowed, and specific reasons for a denial will be
provided. In the event that a group of any size requests permission to hold an organized
gathering, the Alamance County Sheriff’s Office may waive specific requirements of this
Facility Use Policy to accommodate the needs of the organized gathering. In order to ensure
proper staffing, as much advanced notice as possible is requested. In any event, organized
gatherings will not be permitted less than 72 hours prior to the start of the event. An application
form can be obtained from the Alamance County Sheriff's Office website.

In addition, organized gatherings may require notice to other agencies, such as the City of
Graham or the North Carolina Department of Transportation. These agencies may have their
own rules regarding use of their facilities. To the extent possible, the Alamance County Sheriff's
Office will try to coordinate its requirements with those of other agencies.

Specific requirements for organized gatherings will depend on the nature of the gathering
and will be determined on a case by case basis. If the date and/or location requested is not
available, or if the requested location is not an appropriate site to conduct the proposed event, the
ACSO will contact the requestor and suggest an alternate location if available. Confirmation will
be in the form of a permit, issued to the organization and/or person responsible for the event.
Submission of an application is NOT approval to hold the planned event.

If you have any questions about a particular event or activity and whether a permit is
required, please contact the Alamance County Sheriff's Office.

Spontaneous Gatherings
1. Small Gatherings

Small spontaneous gatherings, whether by individuals or small groups, at the Historic
Courthouse grounds are expressly allowed and encouraged as a necessary element of a
free society. Alamance County supports those rights and will endeavor to protect
peaceful gatherings from any type of violence toward them. If anyone has questions or
concerns about their right or ability to gather please feel free to approach a deputy. They
are here to help.

Case 1:20-cv-00613-CCE-LPA Document 58-1 Filed 08/12/20 Page 4 of 8
Eff. 8-14-2020
Last revised: 8-12-2020

Small Gatherings for free expression purposes does not grant any person or group the
exclusive right to use the public space in which the gathering is happening. Likewise, a
Small Gathering does not grant any person or group the right to exclude others from the
zone in which they may be gathering. Other groups, including those with opposing
views, may be present and may be exercising their free expression rights as well. These
viewpoints may be conflicting and tensions may escalate. If the situation escalates, law
enforcement personnel may intervene to keep the peace. However, it is presumed that
Small Gatherings will be peaceful. Law enforcement should not intervene unless there is
a specific articulable threat to public safety.

Small spontaneous gatherings are presumed to be allowed without restriction on the
Sidewalks, Landings, and South Entrance Steps. These Small Gatherings will follow the
rules of the underlying zone where the Small Gathering occurs.

2. Large Gatherings

Spontaneous gatherings at the Historic Courthouse grounds are expressly allowed and
encouraged as a necessary element of a free society. As crowds grow larger, the ability
of law enforcement to ensure the free expression rights of those present may be impacted.
Therefore, when more than 15 people have spontaneously gathered at the Historic
Courthouse, it is presumed that a Large Gathering is occurring. The number of
individuals necessary to constitute a Large Gathering may be increased depending on the
presence of law enforcement personnel, but will not be decreased below 15.

If a Large Gathering is occurring, the presumption is that this Large Gathering will be
peaceful and shall be allowed under the same rules and in the same zones as Small
Gatherings. However, in response to specific articulable threats to public safety, the
commanding officer may declare a Public Safety Overlay Zone. Other restrictions in
furtherance of public safety may also be imposed to secure public safety, as determined
by on-scene law enforcement personnel in response to the specific threat to public safety
identified. In the event that that public safety restrictions are imposed, the commanding
officer on the scene will document the facts giving rise to the restrictions and the
restrictions imposed as soon as practicable.

Large spontaneous gatherings are presumed to be allowed on the Sidewalks, Landings,
and South Entrance Steps. These Large Gatherings will follow the rules of the
underlying zone where the Large Gathering is occurring.

Case 1:20-cv-00613-CCE-LPA Document 58-1 Filed 08/12/20 Page 5of8
Eff. 8-14-2020
Last revised: 8-12-2020

ENFORCEMENT

The purpose of these procedures is to outline the enforcement of North Carolina General Statutes
in reference to the Historic Courthouse. The intent of these procedures is to preserve the ability
of individuals to exercise free expression, maintain the peace, protect public property, and
prevent injury to the public. This is not an inclusive list of all that may apply. Items detailed in
this procedure are to assist in identifying possible relevant enforcement actions but are by no
means the only actions to be considered.

Enforcement will be conducted utilizing an enforcement continuum wheel rather than a
ladder. Actions of violators may result in an enforcement action anywhere on the wheel.
Violators will be provided an explanation as to the violation of law being committed and
requested to refrain from continuing the conduct or to relocate. Deputies should not turn
the interaction into a debate. The intent of this process is to deescalate and secure
compliance rather than enforcement. Enforcement should be at a last resort, unless
immediate action to preserve public safety is required.

In the event enforcement action is required, failure to comply with a lawful request may
result in the issuance of a written warning. In order to issue a written warning, the deputy
must determine the identity of the violators and issue the warning. Deputies working this
assignment should have access to warning tickets.

Failure to comply after a written warning may result in an arrest for the violation.

Case 1:20-cv-00613-CCE-LPA Document 58-1 Filed 08/12/20 Page 6 of 8
Eff. 8-14-2020
Last revised: 8-12-2020

APPENDIX A

Examples of Relevant General Statutes:

§ 14-132. Disorderly conduct in and injuries to public buildings and facilities.

(a) It is a misdemeanor if any person shall:

(1) Make any rude or riotous noise, or be guilty of any disorderly conduct, in or
near any public building or facility; or

(2) Unlawfully write or scribble on, mark, deface, besmear, or injure the walls of
any public building or facility, or any statue or monument situated in any
public place; or

(3) Commit any nuisance in or near any public building or facility.

(b) Any person in charge of any public building or facility owned or controlled by the
State, any subdivision of the State, or any other public agency shall have authority to
arrest summarily and without warrant for a violation of this section.

(c) The term "public building or facility" as used in this section includes any building or
facility which is:

(1) One to which the public or a portion of the public has access and is owned or
controlled by the State, any subdivision of the State, any other public agency,
or any private institution or agency of a charitable, educational, or
eleemosynary nature; or

(2) Dedicated to the use of the general public for a purpose which is primarily
concerned with public recreation, cultural activities, and other events of a

public nature or character.
(3) Designated by the Director of the State Bureau of Investigation in accordance

with G.S. 143B-987.
(a) The term "building or facility" as used in this section also includes the surrounding

grounds and premises of any building or facility used in connection with the operation or

functioning of such building or facility.
(d) Unless the conduct is covered under some other provision of law providing greater
punishment, any person who violates any provision of this section is guilty of a Class

2 misdemeanor.

§ 14-288.4. Disorderly conduct.
(a) Disorderly conduct is a public disturbance intentionally caused by any person who does

any of the following:
(1) Engages in fighting or other violent conduct or in conduct creating the threat

of imminent fighting or other violence.
(2) Makes or uses any utterance, gesture, display or abusive language which is
intended and plainly likely to provoke violent retaliation and thereby cause a

breach of the peace.
§ 20-174.1. Standing, sitting or lying upon highways or streets prohibited.

(a) No person shall willfully stand, sit, or lie upon the highway or street in such a manner as
to impede the regular flow of traffic

Case 1:20-cv-00613-CCE-LPA Document 58-1 Filed 08/12/20 Page 7 of 8
Eff. 8-14-2020
Last revised: 8-12-2020

§ 14-223. Resisting officers. If any person shall willfully and unlawfully resist, delay or obstruct
a public officer in discharging or attempting to discharge a duty of his office, he shall be guilty
of a Class 2 misdemeanor.

§ 14-159.13. Second degree trespass

(a) Offense. — A person commits the offense of second degree trespass if, without
authorization, he enters or remains on premises of another: (1) After he has been notified
not to enter or remain there by the owner, by a person in charge of the premises, by a
lawful occupant, or by another authorized person; or

§ 14-127. Willful and wanton injury to real property. If any person shall willfully and
wantonly damage, injure or destroy any real property whatsoever, either of a public or private
nature, he shall be guilty of a Class 1 misdemeanor.

§ 14-288.5. Failure to disperse when commanded a misdemeanor; prima facie evidence.

(a) Any law-enforcement officer or public official responsible for keeping the peace may
issue a command to disperse in accordance with this section if he reasonably believes that
ariot, or disorderly conduct by an assemblage of three or more persons, is occurring. The
command to disperse shall be given in a manner reasonably calculated to be
communicated to the assemblage.

(b) Any person who fails to comply with a lawful command to disperse is guilty of a Class 2
misdemeanor.

(c) If any person remains at the scene of any riot, or disorderly conduct by an assemblage of
three or more persons, following a command to disperse and after a reasonable time for
dispersal has elapsed, it is prima facie evidence that the person so remaining is willfully
engaging in the riot or disorderly conduct, as the case may be.

Case 1:20-cv-00613-CCE-LPA Document 58-1 Filed 08/12/20 Page 8 of 8
